Title: To Thomas Jefferson from Joseph Fenwick, 25 September 1791
From: Fenwick, Joseph
To: Jefferson, Thomas


Bordeaux, 25 Sep. 1791. “The political situation of this country is now likely to take a favorable turn and faith and tranquility will I hope succeed fear and incertitude.” The King unequivocally sanctioned the Constitution on the 14th and the 30th is fixed for the Legislature to replace the National Convention. All persecutions for revolutionary actions have ceased and a general amnesty is decreed, giving hope for union and stability to the Constitution. However, equipment of 97,000 militia is going on. The “quota, 2000 and odd of this Department, will march in a few days for the southern frontiers.” There are no maritime preparations, the English fleet is actually disarming, the fear of war is ended, and “The rumour of a league on the Continent against France can be nothing more than a chimera.”
“Exchange is rising a little and specie coming into circulation tho’ yet at an advance of 5 @ 15 ⅌ Ct. As confidence gains it will become more abundant which will operate in favor of the intercourse with America heretofore greatly interrupted by the low exchange and rarity of specie. Was exchange near par this Country would now pay 10 @ 20 ⅌ ct. higher for Tobacco, Rice, Indigo and Grain than any of its neighbours.” This year, because of short crops, considerable grain would be taken in all of southern France. “The want of knowledge in America of the french manufactures, the inability and reluctance among the manufacturers to giving foreign credits, prevent an exchange of commodities.” Unless government measures promoting mutual exchange are taken, he fears it will never come about. If Congress should establish arsenals and take clothing and supplies for the Indian trade, it would promote use of French manufactures. The “coarse woollens and fancy stuffs of Carcasson, Montpellier, Toulouse, and Montauban” are well adapted for this purpose and are cheaper than those of England. “The Linens also of Flanders, Brittany and Tourenne might be put in competition with those of England and Ireland. The trade in the Levant also offers many articles of exchange,” as peace on much better terms may be made with the present Dey of Algiers.
He hopes Congress will establish duties and regulations for the consular officers. Fees and perplexities saved for American vessels in French ports by transferring their business and disputes from the Admiralty courts, always tedious and expensive, would pay a living to the consuls without adding to costs.
